          Case 4:20-cv-00150-LPR Document 1 Filed 04/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 &(175$/ DIVISION

IN RE:         PKE WESTERN TRUCK LEASING, INC.                        CASE NO. 4:19-bk-14129
               DEBTOR-IN-POSSESSION                                            CHAPTER 11

PKE WESTERN TRUCK LEASING, INC.                                                     PLAINTIFF

v.                              CASE NO. 4:20-mc-00001-LPR

RICH TRANSPORT, LLC and
ROADRUNNER TRANSPORTATION SYSTEMS                                               DEFENDANTS

             ORDER GRANTING MOTION TO WITHDRAW REFERENCE

       Before the Court is a Motion to Withdraw Reference filed by Defendants Rich Transport,

LLC and Roadrunner Transportation Systems. (Doc. 1). The Motion requested that the Court

withdraw the reference to the adversary proceeding filed in the United States Bankruptcy Court

for the Eastern District of Arkansas, Little Rock Division, Case No. 4:19-ap-01064. Plaintiff, PKE

Western Truck Leasing, Inc. filed a response on April 22, 2020 (Doc. 3) stating that it had no

objection to the Motion. Based on the Motion, the Response, and the entire record in this matter,

the Court does hereby grant the Motion and withdraws the reference to the adversary proceeding.

       IT IS SO ORDERED this 23rd day of April 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
